
	

115 SRES 375 ATS: Congratulating the University of Alabama Crimson Tide football team for winning the 2018 National Collegiate Athletic Association College Football Playoff National Championship.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 375
		IN THE SENATE OF THE UNITED STATES
		
			January 18, 2018
			Mr. Shelby (for himself and Mr. Jones) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the University of Alabama Crimson Tide football team for winning the 2018 National
			 Collegiate Athletic Association College Football Playoff National
			 Championship.
	
	
 Whereas the University of Alabama Crimson Tide football team won the 2018 National Collegiate Athletic Association College Football Playoff National Championship, defeating the University of Georgia Bulldogs by a score of 26 to 23 at the Mercedes-Benz Stadium in Atlanta, Georgia, on January 10, 2018;
 Whereas this victory marks the fifth College Football National Championship in the last 9 years for the University of Alabama and the 17th National Championship overall;
 Whereas the 2018 National Collegiate Athletic Association College Football Playoff National Championship was the 69th postseason football bowl appearance and the 39th football bowl victory for the University of Alabama;
 Whereas the 2017–2018 Crimson Tide football team consistently showed perseverance in the midst of adversity, including overcoming a 13-point deficit in the second half of the National Championship game;
 Whereas the 2018 National Collegiate Athletic Association College Football Playoff National Championship game was the first National Championship game to extend into overtime;
 Whereas head coach Nick Saban has now won 6 College Football National Championships, equaling the modern-era record of former University of Alabama football head coach Paul Bear Bryant;
 Whereas this victory extends the record of Coach Saban to 127 wins and 20 losses in a decade of dominance;
 Whereas The Process, as outlined by Coach Saban, has produced not only quality student-athletes, but well-rounded young men;
 Whereas members of the 2017–2018 Crimson Tide football team have been honored by various awards throughout the season and during the postseason;
 Whereas Chancellor Ray Hayes, President Stuart Bell, and Athletic Director Greg Byrne have emphasized the importance of academic success to the Crimson Tide football team and to all student-athletes at the University of Alabama; and
 Whereas the 2017–2018 Crimson Tide football team has brought great pride and honor to the University of Alabama, the loyal fans of the Crimson Tide, and the entire State of Alabama: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the University of Alabama Crimson Tide for winning the 2018 National Collegiate Athletic Association College Football Playoff National Championship game;
 (2)recognizes the achievements of all players, coaches, and staff who contributed to the championship season; and
 (3)respectfully requests that the Secretary of the Senate prepare an official copy of this resolution for presentation to—
 (A)the President of the University of Alabama, Dr. Stuart Bell; (B)the Athletic Director of the University of Alabama, Greg Byrne; and
 (C)the Head Coach of the University of Alabama Crimson Tide football team, Nick Saban.  